Case 0:19-cv-61681-RS Document 6 Entered on FLSD Docket 09/16/2019 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 FORT LAUDERDALE DIVISION
 HOWARD COHAN,

        Plaintiff,
                                                             CASE NO.: 19-CV-61681-RS
 vs.

 YUKON BROWARD, LLC
 a Florida Limited Liability Company
 d/b/a FIVE GUYS

       Defendant(s).
 ____________________________________/
              JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        The Plaintiff, HOWARD COHAN and the Defendant, YUKON BROWARD, LLC, a

 Florida Limited Liability Company, d/b/a FIVE GUYS, (the Parties) hereby stipulate that (1) the

 Parties have settled this action; (2) Plaintiff voluntarily dismisses this action with prejudice against

 YUKON BROWARD, LLC, a Florida Limited Liability Company, d/b/a FIVE GUYS; (3) the

 Parties shall bear their own costs and fees except as provided for in the Parties’ Settlement

 Agreement; and (4) the Parties condition the stipulation upon this Court entering an order retaining

 jurisdiction to enforce the terms of the Parties’ Settlement Agreement. See Anago Franchising,

 Inc. v. Shaz, LLC, 677 F.3d 1272 (11th Cir. 2012).

        RESPECTFULLY SUBMITTED September 16, 2019.
  By: /s/ Gregory S. Sconzo                          By: /s/ Thomas R. Farrior
  Gregory S. Sconzo, Esq.                            JEFFREY W. GIBSON, ESQ.
  Florida Bar No.: 0105553                           Fl. Bar No. 0568074
  The Law Office of Gregory S. Sconzo, P.A.          THOMAS R. FARRIOR, ESQ.
  5080 PGA Boulevard, Suite 213                      Fl. Bar No. 111965
  Palm Beach Gardens, FL 33418                       MACFARLANE FERGUSON & McMULLEN
  Telephone: (561) 729-0940                          P.O Box 1531
  Facsimile: (561) 491-9459                          Tampa, Florida 33601
  Service Email: sconzolaw@gmail.com                 (813) 273-4200 Phone
  Email: greg@sconzolawoffice.com                    (813) 273- 4396 Fax
  Attorney for Plaintiff                             Primary Email jg@macfar.com
                                                     trf@macfar.com
                                                     Secondary Email: ala@macfar.com
                                                     gthomlison@macfar.com
                                                    1Attorneys for Defendant
Case 0:19-cv-61681-RS Document 6 Entered on FLSD Docket 09/16/2019 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on September 16, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on counsel of record in this action via transmission of Notices of Electronic

 Filing generated by CM/ECF.

                                                       _ /s/ Gregory S. Sconzo
                                                       Gregory S. Sconzo, Esq.




                                                   2
